Case 8:21-cv-01111-JLS-JDE Document 16 Filed 08/16/21 Page 1 of 8 Page ID #:73



  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10                                 SOUTHERN DIVISION
 11
      JOSHUA STROUD,                                 Case No. 8:21-cv-01111-JLS (JDEx)
 12
                      Plaintiff,                     STIPULATED PROTECTIVE
 13                                                  ORDER
            v.
 14                                                  [Note Changes by the Court]
      EXPERIAN INFORMATION
 15   SOLUTIONS, INC.,
 16                   Defendant.
 17
 18         Pursuant to the Stipulation (Dkt. 15) by Plaintiff Joshua Stroud (“Plaintiff”)
 19   and Defendant Experian Information Solutions, Inc. (“Experian”), and under the
 20   applicable authorities, for good cause shown, the Court finds and orders as follows.
 21         WHEREAS, documents and information have been and may be sought,
 22   produced or exhibited by and among the parties to this action relating to trade
 23   secrets, confidential research, development, technology or other proprietary
 24   information belonging to the defendant, and/or personal income, credit and other
 25   confidential information of Plaintiff.
 26         THEREFORE, an Order of this Court protecting such confidential
 27   information shall be and hereby is made by this Court on the following terms:
 28
                                                               STIPULATED PROTECTIVE ORDER
                                               -1-                 Case No. 8:21-CV-01111-JLS-JDE
Case 8:21-cv-01111-JLS-JDE Document 16 Filed 08/16/21 Page 2 of 8 Page ID #:74



  1         1.     This Order shall govern the use, handling and disclosure of all
  2   documents, testimony or information produced or given in this action which are
  3   designated to be subject to this Order in accordance with the terms hereof. Nothing
  4   in this Order authorizes any person or entity to disobey a lawful order issued by
  5   another court or other lawful process.
  6         2.     Any party or non-party producing documents or other materials in this
  7   action (the “Producing Party”) may designate such materials and the information
  8   contained therein subject to this Order by typing or stamping on the front of the
  9   document, or on the portion(s) of the document for which confidential treatment is
 10   designated, “Confidential.”
 11         3.     If a Producing Party believes in good faith that, despite the provisions
 12   of this Protective Order, there is a substantial risk of identifiable harm to the
 13   Producing Party if particular documents it designates as “Confidential” are
 14   disclosed to all other parties or non-parties to this action, the Producing Party may
 15   designate those particular documents as “Confidential—Attorneys’ Eyes Only.”
 16         4.     To the extent any motions, briefs, pleadings, deposition transcripts, or
 17   other papers to be filed with the Court incorporate documents or information
 18   provided by the non-filing party that is subject to this Order, the party filing such
 19   papers shall comply with Local Civil Rule 79-5.2.2 in seeking authorization to file
 20   such material under seal with the Court. Mere designation of material under this
 21   Order does not, in and of itself, authorize an under seal filing.
 22         5.     All documents, transcripts, or other materials subject to this Order, and
 23   all information derived therefrom (including, but not limited to, all testimony given
 24   in a deposition, declaration or otherwise, that refers, reflects or otherwise discusses
 25   any information designated “Confidential” or “Confidential—Attorneys’ Eyes
 26   Only” hereunder), shall not be used, directly or indirectly, by any person for any
 27   business, commercial or competitive purposes or for any purpose whatsoever other
 28   than solely for the preparation for and trial of this action in accordance with the
                                                               STIPULATED PROTECTIVE ORDER
                                               -2-                 Case No. 8:21-CV-01111-JLS-JDE
Case 8:21-cv-01111-JLS-JDE Document 16 Filed 08/16/21 Page 3 of 8 Page ID #:75



  1   provisions of this Order, although nothing in this Order authorizes any person or
  2   entity to disobey a lawful order issued by another court or other lawful process.
  3         6.     Except with the prior written consent of the individual or entity
  4   designating a document or portions of a document as “Confidential,” or pursuant to
  5   prior Order after notice, any document, transcript or pleading given “Confidential”
  6   treatment under this Order, and any information contained in or derived from any
  7   such materials (including but not limited to, all deposition testimony that refers to,
  8   reflects or otherwise discusses any information designated “Confidential”
  9   hereunder) may not be disclosed other than in accordance with this Order and may
 10   not be disclosed to any person other than: (a) the Court and its officers; (b) parties
 11   to this litigation; (c) counsel for the parties, whether retained outside counsel or in-
 12   house counsel and employees of counsel assigned to assist such counsel in the
 13   preparation of this litigation; (d) fact witnesses subject to a proffer to the Court or a
 14   stipulation of the parties that such witnesses need to know such information;
 15   (e) present or former employees of the Producing Party in connection with their
 16   depositions in this action (provided that no former employees shall be shown
 17   documents prepared after the date of his or her departure); (f) experts specifically
 18   retained as consultants or expert witnesses in connection with this litigation; and (g)
 19   as required to comply with any order from any court or any lawful process, with
 20   notice to the designating party prior to such compliance, if practicable, to provide
 21   such designating party the ability to object to or move to quash any such process.
 22         7.     Except with the prior written consent of the individual or entity
 23   designating a document or portions of a document as “Confidential—Attorneys’
 24   Eyes Only,” or pursuant to prior Order after notice, any document, transcript or
 25   pleading given “Confidential—Attorneys’ Eyes Only” treatment under this Order,
 26   and any information contained in or derived from any such materials (including but
 27   not limited to, all deposition testimony that refers to, reflects or otherwise discusses
 28   any information designated “Confidential—Attorneys’ Eyes Only” hereunder) may
                                                               STIPULATED PROTECTIVE ORDER
                                                -3-                Case No. 8:21-CV-01111-JLS-JDE
Case 8:21-cv-01111-JLS-JDE Document 16 Filed 08/16/21 Page 4 of 8 Page ID #:76



  1   not be disclosed other than in accordance with this Order and may not be disclosed
  2   to any person other than: (a) a party’s retained outside counsel of record in this
  3   action, as well as employees of said outside counsel to whom it is reasonably
  4   necessary to disclose the information for this litigation and who have signed the
  5   “Declaration of Compliance” that is attached hereto as Exhibit A; (b) experts
  6   specifically retained as consultants or expert witnesses in connection with this
  7   litigation who have signed the “Declaration of Compliance” (Exhibit A); (c) the
  8   Court and its personnel; (d) court reporters, their staffs, and professional vendors to
  9   whom disclosure is reasonably necessary for this litigation and who have signed the
 10   “Declaration of Compliance” (Exhibit A); (e) the author of the document or the
 11   original source of the information; and (f) as required to comply with any order
 12   from any court or any lawful process, with notice to the designating party prior to
 13   such compliance, if practicable, to provide such designating party the ability to
 14   object to or move to quash any such process.
 15          8.        Documents produced pursuant to this Order shall not be made
 16   available to any person designated in Subparagraph 6(f) or 7(b) unless he or she
 17   shall have first read this Order, agreed to be bound by its terms, and signed the
 18   attached “Declaration of Compliance” (Exhibit A).
 19          9.        All persons receiving any or all documents produced pursuant to this
 20   Order shall be advised of their confidential nature. All persons to whom
 21   confidential information and/or documents are disclosed may not disclose same to
 22   any person except as provided herein, and may not use same except in the
 23   preparation for and trial of the above-captioned action between the named parties
 24   thereto. No person receiving or reviewing such confidential documents,
 25   information or transcript shall disseminate or disclose them to any person other than
 26   those described above in Paragraph 6 and Paragraph 7 and for the purposes
 27   specified, and in no event shall such person make any other use of such document
 28   or transcript.
                                                               STIPULATED PROTECTIVE ORDER
                                                 -4-               Case No. 8:21-CV-01111-JLS-JDE
Case 8:21-cv-01111-JLS-JDE Document 16 Filed 08/16/21 Page 5 of 8 Page ID #:77



  1         10.     Nothing in this Order shall prevent a party from using at trial any
  2   information or materials designated “Confidential” or “Confidential—Attorneys’
  3   Eyes Only”.
  4         11.     This Order has been agreed to by the parties to facilitate discovery and
  5   the production of relevant evidence in this action. Neither the entry of this Order,
  6   nor the designation of any information, document, or the like as “Confidential,” or
  7   “Confidential—Attorneys’ Eyes Only,” nor the failure to make such designation,
  8   shall constitute evidence with respect to any issue in this action.
  9         12.     Within sixty (60) days after the final termination of this litigation, all
 10   documents, transcripts, or other materials afforded confidential treatment pursuant
 11   to this Order, including any extracts, summaries or compilations taken therefrom,
 12   but excluding any materials which in the good faith judgment of counsel are work
 13   product materials, shall be returned to the Producing Party.
 14         13.     In the event that any party to this litigation disagrees at any point in
 15   these proceedings with any designation made under this Protective Order, the
 16   parties shall first try to resolve such dispute in good faith on an informal basis in
 17   accordance with Local Civil Rule 37.1. If the dispute cannot be resolved, the party
 18   objecting to the designation may seek appropriate relief from this Court, subject to
 19   any time restrictions by the applicable Scheduling Order, and subject to the
 20   requirements of Local Civil Rule 37.1 et seq. The party making the designation
 21   bears the burden of persuasion to justify the designation. While any challenge to the
 22   designation of a document or information is pending, the designated document or
 23   information shall continue to be treated as “Confidential” or “Confidential—
 24   Attorneys’ Eyes Only” subject to the provisions of this Protective Order.
 25         14.     Nothing herein shall affect or restrict the rights of any party with
 26   respect to its own documents or to the information obtained or developed
 27   independently of documents, transcripts and materials afforded confidential
 28   treatment pursuant to this Order.
                                                                STIPULATED PROTECTIVE ORDER
                                                -5-                 Case No. 8:21-CV-01111-JLS-JDE
Case 8:21-cv-01111-JLS-JDE Document 16 Filed 08/16/21 Page 6 of 8 Page ID #:78



  1         15.      The Court retains the right to allow disclosure of any subject covered
  2   by this stipulation or to modify this stipulation at any time in the interest of justice.
  3
  4         IT IS SO ORDERED.
  5
      Dated:      August 16, 2021              ____________________________________
  6                                             JOHN D. EARLY
  7                                             United States Magistrate Judge

  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                               STIPULATED PROTECTIVE ORDER
                                                -6-                Case No. 8:21-CV-01111-JLS-JDE
Case 8:21-cv-01111-JLS-JDE Document 16 Filed 08/16/21 Page 7 of 8 Page ID #:79



  1                                       EXHIBIT A
  2                         DECLARATION OF COMPLIANCE
  3         I, _____________________________________, declare as follows:
  4         1.     My address is ____________________________________________.
  5         2.     My present employer is ____________________________________.
  6         3.     My present occupation or job description is ____________________.
  7         4.     I have received a copy of the Stipulated Protective Order entered in
  8   this action on August 16, 2021.
  9         5.     I have carefully read and understand the provisions of this Stipulated
 10   Protective Order.
 11         6.     I will comply with all provisions of this Stipulated Protective Order.
 12         7.     I will hold in confidence, and will not disclose to anyone not qualified
 13   under the Stipulated Protective Order, any information, documents or other
 14   materials produced subject to this Stipulated Protective Order.
 15         8.     I will use such information, documents or other materials produced
 16   subject to this Stipulated Protective Order only for purposes of this present action.
 17         9.     Upon termination of this action, or upon request, I will return and
 18   deliver all information, documents or other materials produced subject to this
 19   Stipulated Protective Order, and all documents or things which I have prepared
 20   relating to the information, documents or other materials that are subject to the
 21   Stipulated Protective Order, to my counsel in this action, or to counsel for the party
 22   by whom I am employed or retained or from whom I received the documents.
 23         10.    I hereby submit to the jurisdiction of this Court for the purposes of
 24   enforcing the Stipulated Protective Order in this action.
 25
 26
 27
 28
                                                                  STIPULATED PROTECTIVE ORDER
                                              -7-                     Case No. 8:21-CV-01111-JLS-JDE
Case 8:21-cv-01111-JLS-JDE Document 16 Filed 08/16/21 Page 8 of 8 Page ID #:80



  1         I declare under penalty of perjury under the laws of the United States that the
  2   foregoing is true and correct.
  3         Executed this ____ day of _____________, 20__, at __________________.
  4
  5
  6                                             ______________________________________
                                                QUALIFIED PERSON
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                            STIPULATED PROTECTIVE ORDER
                                             -8-                Case No. 8:21-CV-01111-JLS-JDE
